Name: Commission Decision (EU) 2016/1915 of 27 October 2016 amending Decision (EU) 2015/2300 on the payment in euro by the United Kingdom of certain expenditure resulting from sectoral agricultural legislation (notified under document C(2016) 6807)
 Type: Decision
 Subject Matter: monetary economics;  animal product;  monetary relations;  Europe;  EU finance;  agricultural policy;  processed agricultural produce;  agricultural activity
 Date Published: 2016-11-01

 1.11.2016 EN Official Journal of the European Union L 296/13 COMMISSION DECISION (EU) 2016/1915 of 27 October 2016 amending Decision (EU) 2015/2300 on the payment in euro by the United Kingdom of certain expenditure resulting from sectoral agricultural legislation (notified under document C(2016) 6807) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 108 thereof, Whereas: (1) Article 108 of Regulation (EU) No 1306/2013 requires Member States that have not adopted the euro and that decide to pay the expenditure resulting from sectoral agricultural legislation in euro rather than in their national currency to take measures to ensure that the use of the euro does not provide a systematic advantage compared with the use of national currency. (2) Commission Decision (EU) 2015/2300 (2) on the payment in euro by the United Kingdom of certain expenditure resulting from sectoral agricultural legislation approved such measures as communicated by the United Kingdom. (3) On 25 August 2016, the United Kingdom notified the Commission of its intention to extend those measures to include aid schemes concerning aid for milk production reduction and exceptional adjustment aid to milk producers and farmers in other livestock sectors. (4) According to that notification, the measures to prevent a systematic advantage resulting from the use of the euro rather than the national currency adopted with the previous Decision (EU) 2015/2300 should apply also to those aid schemes. Decision (EU) 2015/2300 should be amended by this Decision accordingly, HAS ADOPTED THIS DECISION: Article 1 The following two lines are added at the end of the table in the Annex to Decision (EU) 2015/2300: Aid for milk production reduction Delegated Regulation (EU) 2016/1612 Exceptional adjustment aid to milk producers and farmers in other livestock sectors Delegated Regulation (EU) 2016/1613 Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 27 October 2016. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Decision (EU) 2015/2300 of 8 December 2015 on the payment in euro by the United Kingdom of certain expenditure resulting from sectoral agricultural legislation (OJ L 324, 10.12.2015, p. 35).